Citation Nr: 0828132	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for Department of 
Veterans Affairs educational assistance under Chapter 30, 
Title 38, United States Code.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs educational assistance under Chapter 32, 
Title 38, United States Code.

(The issue of entitlement to an evaluation in excess of 
10 percent for bursitis of the left hip is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1986 and from September 1987 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied basic eligibility for 
educational assistance under Chapters 30 and 32 of Title 38 
of the United States Code.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant commenced military service in the United 
States Navy in December 1979.

2. The appellant made no contributions to the Veterans 
Educational Assistance Program.



CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2008); 38 C.F.R. § 21.7042 (2007).

2.  The requirements for eligibility for educational 
assistance under the Chapter 32, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3202 (West 2002); 38 
C.F.R. § 21.5040 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 
(2007).  The United States Court of Appeals for Veterans 
Claims has held that, in a case where the law is dispositive 
of the claim, the claim should be denied for lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The Court has also held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

I.  Chapter 30 education benefits

The appellant is seeking to establish entitlement to 
education benefits under Chapter 30 of Title 38 of the United 
States Code (The Montgomery GI Bill).

In general, this program provides educational assistance 
benefits for individuals who first became members of the 
Armed Forces or first entered on active duty as members of 
the Armed Forces after June 30, 1985, and who meet certain 
other service requirements.  38 U.S.C.A. § 3011; 38 C.F.R. § 
21.7042(a)(1).  The appellant does not dispute the dates of 
service provided above.  Thus, he was first entered on active 
duty in December 1979, which is prior to June 1985.  
Accordingly, the Board finds that the appellant does not meet 
the regular criteria for an award of Chapter 30 benefits.

Subject to certain conditions, a claimant may also establish 
entitlement to Chapter 30 benefits if a participant in the 
Veterans Educational Assistance Program (VEAP) Chapter 32 
program on October 9, 1996, and converts benefits from that 
program to Chapter 30 benefits.  See generally 38 U.S.C.A. § 
3018C (West 2002).  The record does not demonstrate, nor does 
the veteran contend, that he was a participant in the VEAP 
program.  In fact, at the June 2008 hearing, the veteran 
admitted he had not paid into the VEAP program.  Therefore, 
the Board finds that appellant does not meet the criteria for 
an award of Chapter 30 benefits under this criteria.

In conclusion, the Board has considered the veteran's 
contentions, however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific, and the Board is bound by 
them.  The appellant has not established that he is eligible 
for educational assistance under Chapter 30.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, 6 Vet. App. 
at 430.

II.  Chapter 32 education benefits

VEAP under Chapter 32, Title 38, United States Code, is 
available to veterans who entered service after December 31, 
1976 and before July 1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. 
§ 21.5040.  The veteran meets all requirements for the 
minimum length of active duty service and requirements as to 
dates of service applicable to the Chapter 32 VEAP program.  
See id.  

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. § 
3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 education benefits program.  
A veteran establishes eligibility for education benefits 
under Chapter 32 by enrolling in the program and 
participating during active service prior to July 1, 1985.  
Each person electing to participate in the program shall 
agree to have a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100, and the 
maximum total contribution allowed per person is $2,700.  A 
lump sum payment may be made in lieu of the monthly payments.  
See 38 U.S.C.A. § 3222.  At the June 2008 hearing before the 
undersigned, the veteran admitted he had not made any 
contribution toward VEAP.  The contribution must be made to 
create eligibility.  Without it, the veteran is not entitled 
to benefits under the Chapter 32 Veterans Educational 
Assistance Program.  

As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for Department of Veterans Affairs 
educational assistance under Chapter 30, Title 38, United 
States Code is denied.

Basic eligibility for Department of Veterans Affairs 
educational assistance under Chapter 32, Title 38, United 
States Code is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


